Citation Nr: 0518973	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  98-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the purpose of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945, and from August 1950 to November 1950.  He died in 
September 1997.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In September 2004, the Court 
vacated the portion of the June 2002 Board decision that 
denied entitlement to an initial rating in excess of 30 
percent for PTSD for the purpose of accrued benefits, and 
remanded the matter for development and readjudication 
consistent with specific instructions.  (The September 2004 
Court Order also affirmed the June 2002 Board decision with 
regard to other matters.) 

The case was originally before the Board on appeal from an 
April 1998 rating decision of the Fort Harrison, Montana 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 1999, the appellant testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the RO.  
In September 1999, the Board denied entitlement to an initial 
rating in excess of 30 percent for PTSD for accrued benefits.  
In June 2000 the Board vacated the September 1999 denial of 
an initial rating in excess of 30 percent for PTSD for 
accrued benefits, and remanded the matter for additional 
development.  In April 2001, the Board remanded the matter to 
provide the appellant an opportunity to attend a hearing.  
Through correspondence received in April 2001, the appellant 
indicated that she did not wish to appear for another 
hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a July 1999 letter, Dr. BS indicated that he met with the 
veteran and his wife in August 1997, just prior to the 
veteran's death.  He stated that this evaluation was done in 
Butte, Montana at Rivendale.  (A note in the Appellee's brief 
indicated that the Rivendale Behavioral Health facility in 
Butte, Montana is now known as Kids' Behavioral Health.)  

Through the June 2000 Remand, the Board directed the RO to 
contact Dr. BS to obtain any additional pertinent records, 
including those regarding the August 1997 evaluation.  
Records on file show that in attempting to obtain these 
records, the RO determined that Dr. BS was employed by VA as 
a fee-basis physician from December 1995 through November 
1998.  A June 2000 report of contact with Dr. BS indicated 
that the physician had no records for the veteran, that Dr. 
BS did recall seeing the veteran for a VA examination, and 
that Dr. BS stated the records should be on file at VA.  The 
claims file contains the report of a VA PTSD examination 
performed by Dr. BS for VA in May 1996, but no record of any 
evaluation in August 1997.  A July 2000 report of contact 
indicated that the veteran's records were searched and that 
no other examination report was found.

In the September 2004 Order, the Court indicated that the 
Secretary conceded in his earlier brief that VA had failed to 
satisfy its duty to assist the appellant in obtaining certain 
medical records related to the veteran's service-connected 
PTSD.  See Secretary's brief at 12, 17-18; see also 
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c), (e).  
Specifically, the Court found that VA did not contact a 
private medical facility that may have had treatment records 
from the August 1997 examination to which the private 
physician referred in his July 1999 statement. 
On the basis of this failure to satisfy the duty to assist, 
the Court vacated the portion of the April 2002 Board 
decision denying entitlement to an initial rating in excess 
of 30 percent for PTSD for the purpose of accrued benefits, 
and remanded the matter to the Board.  The Court also 
indicated that VA should address (1) the severity of a 45-50 
GAF score in terms of 38 C.F.R. § 4.130, Diagnostic Code 
9411, and (2) the statutory, regulatory, and VA Adjudication 
Procedure Manual provisions referenced in Hayes v. Brown, 4 
Vet. App. 353, 358-61 (1993).

Pursuant to the September 2004 Order by the Court, the case 
is remanded for the following:

1.  With any assistance necessary from 
the appellant, the RO should take all 
appropriate measures to contact the 
facility in Butte, Montana, formerly 
identified as the Rivendale Behavioral 
Health facility, and now known as Kids' 
Behavioral Health, to obtain any records 
documenting treatment or examination of 
the veteran.  Specifically noted in this 
regard are records of an evaluation 
performed by Dr. BS in August 1997.  If 
records cannot be obtained, it should be 
so certified.   

2.  Thereafter, the RO should 
readjudicate the claim.  In so doing, the 
RO should address (1) the severity of a 
45-50 GAF score in terms of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, and (2) 
the statutory, regulatory, and VA 
Adjudication Procedure Manual provisions 
referenced in Hayes v. Brown, 4 Vet. App. 
353, 358-61 (1993).  If the benefit 
sought remains denied, the appellant and 
her representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


